Citation Nr: 0812898	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-30 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss for the period prior to March 14, 
2007.

2.  Entitlement to a staged disability rating in excess of 30 
percent for bilateral hearing loss for the period from March 
14, 2007, forward.

3.  Entitlement to service connection for a back and neck 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, granted the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and assigned a noncompensable 
disability rating, effective November 29, 2002.  This rating 
decision also denied the veteran's claim of entitlement to 
service connection for a back and neck disability.  

Subsequently, in a September 2007 rating decision, the RO 
granted the veteran an increased, 30 percent disability 
evaluation for his bilateral hearing loss, effective March 
14, 2007.  The veteran has not indicated that he is satisfied 
with this increased disability evaluation.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (even if a rating is increased 
during the pendency of an appeal, a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending claim of entitlement to service connection for a back 
and neck disability.  So, regrettably, this claim is being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.

Also, the Board notes that, in a February 2007 statement, the 
veteran withdrew his claims of entitlement to service 
connection for a laceration of the scalp and residuals of 
frostbite to the fingers.   See 38 C.F.R. § 20.204(b), (c) 
(2007).




FINDINGS OF FACT

1. For the period prior to March 14, 2007, no worse than 
Level IV hearing acuity in the right ear and Level II hearing 
acuity in the left ear has been demonstrated.

2. From March 14, 2007, no worse than Level VI hearing acuity 
in the right ear and Level VII hearing acuity in the left ear 
has been demonstrated.


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial compensable 
disability rating for bilateral hearing loss, for the period 
prior to March 14, 2007.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.85, Diagnostic Code 6100 (2007).

2.  The requirements are not met for a staged initial 
disability rating in excess of 30 percent for bilateral 
hearing loss from March 14, 2007, forward.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Here, this appeal arises from the veteran's disagreement with 
the initial evaluation following the grant of service 
connection for bilateral hearing loss.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because 
the RO granted the veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's post-service reports of private and VA medical 
treatment, as well as reports of VA examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims for service connection has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Analysis

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2007). 


38 C.F.R. § 4.86(a) provides that, when the pure-tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

During the January 2005 VA examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
55
55
LEFT
40
45
55
65
60

The veteran had an average pure-tone threshold of 50 decibels 
and a speech discrimination score of 78 percent in his right 
ear, and an average pure-tone threshold of 56.25 decibels and 
a speech discrimination score of 84 percent in his left ear.  
This, in turn, correlates to Level IV hearing acuity in his 
right ear and Level II hearing acuity in his left ear.  A 
Level IV and Level II designation do not warrant a 
compensable rating according to 38 C.F.R. § 4.85, Table VII.  
The provisions of 38 C.F.R. § 4.86(a) or (b) are not 
applicable.  As such, there is no basis for a higher rating 
for the period prior to March 14, 2007.

On March 14, 2007, the veteran was seen for complaints of 
right ear pain and increased hearing loss.  Pure-tone 
audiometric testing revealed moderate sensorineural hearing 
loss through 1000 Hz, gradually sloping to moderately-severe 
to severe through 8000 Hz.  Word recognition scores were fair 
(80 percent) in each ear.  The examiner observed that the 
test results represented a significant decrease in hearing 
sensitivity since his January 2005 evaluation.

During his most recent VA examination, in August 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
75
80
85
LEFT
75
75
80
85
90

The veteran had an average pure-tone threshold of 75 decibels 
in his right ear and 78 percent speech discrimination.  This 
correlates to Level V hearing acuity for this ear under 
38 C.F.R. § 4.85, Table VI.  For the left ear, for the 
relevant thresholds, his average decibel loss was 82 decibels 
and the speech discrimination score was 80 percent.  This 
translates into Level V hearing for the left ear under Table 
VI.  The provisions of 38 C.F.R. § 4.86(a) are applicable; 
under these provisions, the veteran's average decibel loss in 
his right ear translates into a Level VI designation and his 
average decibel loss in his left ear translates into a Level 
VII designation.  Together, the Level VI and Level VII 
designations result in a 30 percent rating, but no higher, 
under 38 C.F.R. § 4.85, Table VII.  In other words, the 
results of the veteran's most recent hearing evaluation 
clearly indicate there simply is no basis for assigning a 
rating higher than 30 percent for his bilateral sensorineural 
hearing loss on and after March 14, 2007.  

In denying the claim for a higher rating, for both indicated 
periods, the Board also has considered whether the veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  However, the record does not present such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his bilateral 
hearing loss has caused marked interference with his 
employment (meaning above and beyond that contemplated by his 
noncompensable and 30 percent schedular ratings for the 
periods indicated) or that his bilateral hearing loss has 
otherwise necessitated frequent periods of hospitalization.  
As such, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claims, they must be denied because 
the benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An initial compensable disability rating for bilateral 
hearing loss for the period prior to March 14, 2007, is 
denied.  

A disability rating in excess of 30 percent for bilateral 
hearing loss for the period from March 14, 2007, forward, is 
denied.  


REMAND

A review of the record discloses that the veteran has not 
been afforded a VA examination to clarify the nature, 
severity, and etiology of his back and neck disability.  In 
this regard, the Board acknowledges that the veteran reported 
a history of back and neck injuries due to a parachuting 
accident.  The Board finds that, while such an injury cannot 
be confirmed in the veteran's service medical and personnel 
records, the veteran's DD Form 214 confirms that he received 
a Parachutist Badge during his service.  In each case where a 
veteran is seeking service connection for any disability, due 
consideration must be given to the places, types and 
circumstances of the veteran's service.  38 U.S.C.A. 
§ 1154(a) (West 2002).  The veteran's history of in-service 
injury is therefore credible.



The Board further points out that the veteran's complete 
service medical and personnel records are not currently on 
file, despite attempts by the RO to obtain this evidence.  
According to correspondence associated with the veteran's 
claims file, repeated attempts to locate the relevant service 
medical and personnel records have proven futile, and no 
additional records were found or are to be had.  The veteran 
was informed in October 2005 that the RO was unable to obtain 
his records.  It appears the missing records were destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC) - a military records repository, and that attempts to 
reconstruct these records were unsuccessful.  Likewise, the 
RO also sought to confirm the veteran's assertions by means 
of multiple civilian sources, but no records confirming the 
events of the veteran's service were available.  When, as 
here, at least a portion of the service records cannot be 
located, through no fault of the veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Despite the veteran's missing records, his separation 
examination report is of record, which shows normal clinical 
evaluation of the spine, neck, and musculoskeletal system.  
There is also no post-service evidence of a diagnosis of a 
disability of the neck and/or low back until many years post-
service.  The veteran's private medical records first show 
treatment for his lumbar spine complaints in 1975.  According 
to the medical evidence of record, the veteran had several 
post-service injuries to his back and neck.  Specifically, 
the Board points out that the veteran has reported several 
work-related injuries, including herniated nucleus pulposus 
of multiple discs while working in 1975, as well as 
involvement in a motor vehicle accident in 2003, with back 
and neck injuries.  See 38 C.F.R. § 3.303(b) (subsequent, 
isolated manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  

Nevertheless, the veteran's treating provider, D. W. G., 
D.O., opined in a February 2007 letter that the veteran's 
recurring facet syndrome at T5 with thoracic and cervical 
complexes was related to the veteran's military service.  
However, Dr. G did not provide a rationale for his opinion, 
or otherwise refer to any credible supporting evidence that 
the veteran's back and neck disability was related to his 
service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) 
(the Board is not required to accept unsubstantiated or 
ambiguous medical opinions as to the origin of the veteran's 
disorder).  Similarly, it is unclear whether Dr. G reviewed 
the veteran's claims file in its entirety, as his opinion 
does not address the veteran's multiple post-service 
injuries, including motor vehicle accidents and occupational 
injuries after his service.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, the Board finds that the veteran should be 
afforded a VA examination in order to determine nature and 
etiology of the veteran's back and neck disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See 
also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his back and neck 
disability, including whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) related to his 
service in the military.  In rendering 
this opinion, the examiner should conduct 
all necessary diagnostic testing and 
evaluation. The requested determination 
should also take into consideration the 
veteran's medical, occupational, 
and recreational history prior to, 
during, and since his military service.  
To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
veteran's pertinent medical history, 
including a copy of this remand, the 
veteran's separation examination report, 
and pertinent post-service medical 
records.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

2.  Thereafter, the RO should consider 
all additional evidence received since 
the statement of the case in July 2007, 
and readjudicate the claim on appeal.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


